KEYSTONE MUTUAL FUNDS SECOND AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS SECOND AMENDMENT, effective as of the 1ST day ofJuly, 2012, to the Transfer Agent Servicing Agreement dated as of June 29, 2006, as amended March 23, 2010 (the “Transfer Agent Agreement”) is entered into by and between Keystone Mutual Funds, a Delaware business trust (the “Trust”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into the Transfer Agent Agreement; and WHEREAS, the Trust and USBFS desire to amend the Transfer Agent Agreement; and WHEREAS, Section 12 of the Transfer Agent Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Section 12. Term of Agreement; Amendment is hereby superseded and replaced with the following: 12.Term of Agreement; Amendment.This Agreement may be terminated by either party upon giving 60 days prior written notice to the other party or such shorter period as is mutually agreed upon by the parties.Notwithstanding the foregoing, this Agreement may be terminated by any party upon the breach of the other party of any material term of this Agreement if such breach is not cured within 15 days of notice of such breach to the breaching party.This Agreement may not be amended or modified in any manner except by written agreement executed by USBFS and the Trust, and authorized or approved by the Board of Trustees. Except to the extent amended hereby, the Transfer Agent Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the day and year first written above. KEYSTONE MUTUAL FUNDS U.S. BANCORP FUND SERVICES, LLC By: /s/ Loren Kix By: /s/ Michael R. McVoy Name: Loren Kix Name: Michael R. McVoy Title:Senior Vice President
